Mr. Justice Smith delivered the opinion of the court. An agent of plaintiff in error on March 27, 1908, induced Mrs. Svoboda to subscribe for and agree to pay eighteen dollars in monthly installments of one and a half dollars each for a set of six books. Svoboda was a shoemaker in humble circumstances, and at the time of subscribing for the books Mrs. Svoboda said to the agent that if her husband wouldn’t give her the money she couldn’t pay for them. On March 30th the books were delivered, and only having fifty cents she paid that amount to the agent and he left the books. A few days after Mrs. Svoboda, with a friend, returned the books to plaintiff in error, saying she could not keep them. No attempt was made by plaintiff in error to return the books or collect the money for seven months—until November 4, 1908, when this suit was begun. The trial court evidently held that under all the evidence there was a rescission of the contract. If that was correct, then neither the bringing of the suit nor the statement of counsel for plaintiff in error on the trial that if the books had been returned “they can have a new set without a replevin suit,” could revive the contract. In view of all the circumstances the judgment is affirmed. Affirmed.